Citation Nr: 0000163	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  96-51 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for a bilateral foot 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to July 
1993.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

By rating decision dated in August 1994, the RO denied 
service connection for right and left knee conditions and a 
bilateral foot condition.  By letter dated August 25, 1994, 
the RO notified the veteran of the decision and of his 
appellate rights.  In March 1995, the veteran's 
representative, in a letter to the RO, requested 
reconsideration of the claims for service connection for 
right knee and bilateral foot conditions.  In July 1995, the 
RO denied service connection for chronic right knee and 
bilateral foot conditions.  By letter dated on November 1, 
1995, the RO notified the veteran of the decision and his 
appellate rights.  In March 1996, the RO received a statement 
from the veteran's representative which was accepted as a 
notice of disagreement with the issues of chronic right knee 
and bilateral foot conditions.  A Statement of the Case 
regarding these matters was issued in April 1996.  On 
November 7, 1996, the veteran filed VA Form 9 wherein he 
noted an attention to appeal the issue of service connection 
for his "knees".  He made no reference to a bilateral foot 
condition.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (1999).  A substantive appeal must either indicate 
that the appeal is being perfected as to all issues addressed 
in the statement of the case, or must specifically identify 
the issues appealed.  38 C.F.R. § 20.202 (1999).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mailed the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).  Therefore, to timely perfect 
his appeal regarding the issues of service connection for 
right knee and bilateral foot conditions, the veteran needed 
to submit a substantive appeal prior to November 1, 1996.  

The veteran should be afforded the opportunity to present 
evidence and argument whether he has filed valid substantive 
appeals with regard to the issues of service connection for 
right knee and bilateral foot conditions.  See March v. West, 
11 Vet. App. 468 (1998).  VA General Counsel has stated that, 
when the Board discovers in the first instance that a timely 
substantive appeal has not been filed in a case certified to 
the Board for appellate review, it may dismiss the appeal.  
However, the Board should afford the veteran appropriate 
procedural protections to assure adequate notice and the 
opportunity to be heard on the question of a valid 
substantive appeal.  VAOPGCPREC 9-99 (Aug. 19, 1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran and his representative 
should be afforded a reasonable period to 
submit evidence and argument on whether a 
timely substantive appeal has been 
submitted on the issues of service 
connection for right knee and bilateral 
foot conditions.  Thereafter, the RO 
should make a formal adjudication on the 
matter of whether a timely substantive 
appeal has been submitted on the issues 
of service connection for right knee and 
bilateral foot conditions.  

2.  If it is determined by the RO that a 
timely substantive appeal has not been 
submitted on the right knee and bilateral 
foot issues, the veteran and his 
representative should be informed of the 
right to file a notice of disagreement 
with those determinations.  If a notice 
of disagreement is received, appropriate 
appellate procedures should be followed.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




